Citation Nr: 0941993	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-40 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for psoriasis.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Veteran represented by:  Roger Stanfield, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, F.F., and L.F.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active military 
service from February 1966 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Nashville, Tennessee.                  

In July 2009, the Veteran appeared at the RO and testified at 
a hearing before the undersigned Acting Veterans Law Judge 
(Travel Board hearing).  A transcript of that hearing has 
been associated with the Veteran's claims folder.  At the 
hearing, the Veteran submitted additional evidence and waived 
initial consideration of the evidence by the RO.  See 38 
C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Low Back Disability

At the July 2009 Travel Board hearing, the Veteran testified 
that during service, he injured his back while unloading 
rifles from a jeep.  He stated that after the injury, he 
developed low back pain and underwent physical therapy for 
six weeks.  The Veteran indicated that even with the physical 
therapy, he continued to experience low back pain throughout 
the remainder of his time in the military.  He noted that 
after his discharge, he sought treatment for low back pain 
from Dr. J.T.L., a chiropractor.  According to the Veteran, 
he received treatment from Dr. L. for over 20 years.  He 
stated that after Dr. L. retired, he continued to experience 
low back pain.  The Veteran reported that at present, he was 
not receiving any treatment for his low back pain.  It was 
his contention that he currently had a low back disability 
that was related to his period of service, specifically to 
his in-service back injury.  

A review of the Veteran's service treatment records shows 
that in April 1967, he was treated for a backache, which he 
developed subsequent to a lifting injury.  Following a 
physical examination, he was diagnosed with an acute low back 
strain with spasm.  He received treatment for his back 
strain, including physical therapy.  On a May 1967 
consultation report, it was noted that the Veteran had 
responded very well to physical therapy.  It was noted that 
he had moderate to marked limitation of the entire lower back 
area on an initial visit, and that he was then almost 
completely free of pain with normal motion.  His physical 
therapy was discontinued, but the Veteran was directed to 
continue his daily exercises for at least three more months.  
At a physical examination in May 1967, for discharge 
purposes, the Veteran denied any recurrent back pain.  His 
spine and other musculoskeletal system were clinically 
evaluated as "normal."  X-rays of his lumbosacral spine 
were reported to show no significant abnormalities.     

In March 2007, the Veteran filed a claim for service 
connection for a low back disability.  In a September 2007 
statement, Dr. J.T.L. indicated that he had initially treated 
the Veteran in September 1967 for a back condition, and that 
he treated the Veteran "off and on" for the next 20 years.  

Given that the Veteran's service treatment records confirm 
that he had injured his back during service and was diagnosed 
with low back strain, that in a statement Dr. L. indicated he 
had treated the Veteran for a back condition for 20 years 
beginning in September 1967 (i.e., within months of the 
Veteran's military discharge), and that the Veteran testified 
he currently experienced low back pain, the Board is of the 
opinion that a VA examination, as specified in greater detail 
below, should be performed in order to determine whether the 
Veteran currently has a low back disability that is causally 
related to his period of service, including the in-service 
low back injury.  



Psoriasis

At the July 2009 Travel Board hearing, the Veteran testified 
that while he was in the military, he developed patches on 
his chest that would burn and itch.  The patches would last 
for a couple of days, disappear, and then return.  He 
indicated that he did not seek any medical treatment for the 
skin problem.  The Veteran noted that after his discharge, he 
continued to experience the skin outbreaks and sought 
treatment from Dr. J.T. L. in approximately September 1967.  
According to the Veteran, Dr. L. diagnosed him with psoriasis 
and treated him for that condition over the next 22 to 23 
years.  The Veteran reported that the treatment records from 
Dr. L. were not available and had been destroyed.  He noted 
that he had also received treatment from Dr. R., Dr. C., and 
Dr. P., but that their records had also been destroyed and 
were not available.  The Veteran maintained that his 
currently diagnosed psoriasis was related to his period of 
active service.  The Veteran's wife testified in support of 
his claim and indicated that she remembered seeing the skin 
outbreaks beginning in July 1967.  According to her, the 
outbreaks occurred during periods of time when the Veteran 
was anxious or worried.  

The Veteran's service treatment records are negative for any 
complaints or findings of any skin disorders, including 
psoriasis.  At the time of a May 1967 physical examination 
for discharge purposes, in response to a question as to 
whether he had ever had or if he currently had any skin 
diseases, the Veteran responded "no."  The Veteran's skin 
was clinically evaluated as "normal" at that time.  

Private medical records show that in April 1999, the Veteran 
was treated for complaints of psoriasis on his arm.  The 
assessment was psoriasis.  

In March 2007, the Veteran filed a claim for service 
connection for psoriasis.  In a September 2007 statement, Dr. 
J.T.L. indicated that in September 1967, he treated the 
Veteran for "a back condition, and he also had psoriasis."  
According to Dr. L., he treated the Veteran "off and on" 
for the next 20 years, and "in most cases the psoriasis got 
worse and turned into a severe case."  Dr. L. felt that the 
Veteran's back condition caused the skin condition to occur.        

In light of the Veteran's competence under the law to 
describe skin symptoms while in military service, the 
statement from Dr. J.T.L. about first treating the Veteran 
for psoriasis in September 1967, and the VA outpatient 
treatment records, dated from May 2007 to May 2009, showing a 
current diagnosis of psoriasis for which he receives 
treatment, the Board finds that a VA examination, as 
specified in greater detail below, should be obtained in 
order to determine the etiology of the Veteran's psoriasis.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic 
examination to determine the nature and 
etiology of any low back disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the 
examination.  All necessary special 
studies or tests are to be accomplished, 
to include X-rays if deemed necessary by 
the examiner.

After a review of the examination findings 
and the entire evidence of record, the 
examiner is requested to identify all 
currently present low back disability.  If 
a low back disability is diagnosed, the 
examiner is asked to furnish an opinion as 
to whether it is at least as likely as not 
(a 50 percent or higher degree of 
probability) that the current low back 
disability is related to the low back 
complaints and diagnosis of low back 
strain documented in service.  

The examiner is asked to comment on the 
clinical significance of the following:  
the Veteran's service treatment records, 
which show that he was diagnosed with and 
treated for an acute low back strain with 
spasm in April 1967 and May 1967; the 
September 2007 statement from Dr. J.R.L, 
in which he reported that he had treated 
the Veteran for a back condition for 20 
years, beginning in September 1967, 
approximately four months after the 
Veteran's discharge; and the Veteran's 
claims of a continuous back condition from 
the time of service.  

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

If no low back disability is diagnosed or 
no link to military service is found, such 
findings and conclusions should be 
affirmatively stated and rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
is unable to answer any question presented 
without resort to speculation, he or she 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.

2.  Thereafter, schedule the Veteran for a 
dermatological examination to ascertain 
the nature and etiology of his psoriasis.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.

After a review of the examination findings 
and the entire evidence of record, the 
examiner is requested to furnish an 
opinion as to (a) whether it is at least 
as likely as not (50 percent or greater 
probability) that any currently diagnosed 
psoriasis began during service or is 
otherwise related to the Veteran's period 
of service from February 1966 to May 1967; 
and (b) whether it is at least as likely 
as not that any currently diagnosed 
psoriasis was caused or aggravated by any 
diagnosed low back disability.

The examiner is asked to comment on the 
clinical significance of the following:  
the Veteran's service treatment records, 
which are negative for psoriasis; the 
September 2007 statement from Dr. J.R.L, 
in which he reported that he had treated 
the Veteran for a back condition for 20 
years, beginning in September 1967, and 
that the Veteran also had psoriasis that 
turned into a severe case due to the back 
condition; and the Veteran's claims of a 
continuous skin condition from the time of 
service.  

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resort to 
speculation, he or she should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

3.  Upon completion of the foregoing, the 
claims should be adjudicated.  If the 
decision remains adverse to the Veteran, 
then provide him with a supplemental 
statement of the case and return the case 
to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


